Defendant prosecutes this appeal from a conviction upon the charge of violating section 288a of the Penal Code. The alleged victim was a boy about nine years of age. Appellant concedes if the testimony of this boy and that of his companion, another lad of about the same age, and who claimed to have been an eye-witness to the commission of the alleged crime, may be accepted as true, that the judgment of conviction must be affirmed.
[1] It is contended by appellant that the testimony of these two witnesses is so inherently improbable and unworthy of belief as to amount to no evidence at all, and upon this ground it is argued that the evidence is insufficient to sustain the judgment.
The greater portion of the testimony given by these two boys is of a revolting character. No useful purpose will be served by reviewing the details thereof. Suffice it to say that we have examined the record in its entirety, and conclude that the evidence is sufficient to sustain the conviction. *Page 659 
The corroborating testimony of the second boy, coupled with the damaging admissions of the defendant himself, amply justified the judgment of the court below.
The judgment is affirmed.
Conrey, P.J., and York, J., concurred.